Citation Nr: 0910119	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  95-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1956 to August 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has previously come before the Board.  In March 
1997, the Board remanded the matters to the RO for additional 
development.  The appeal was again remanded for development 
in December 2003.  In May 2008, the Board denied service 
connection for a visual disability, memory lapses, boils, and 
otitis media and also denied higher evaluations for bilateral 
hearing loss.  The remaining issue, service connection for 
diabetes mellitus, was remanded for additional development.

The Veteran was afforded a hearing before a hearing officer 
in June 1995.  He testified before the undersigned Veterans 
Law Judge in May 2003.  A transcript of each of the hearings 
has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran participated in a radiation risk activity 
during service.

2.  In October 1998, the Defense Special Weapons Agency 
provided an internal dose of 0.2 rem to the pancreas and a 
total dose estimate of 1.8 rem, with an upper bound of 2.0 
rem.

3.  In October 2001, the Defense Threat Reduction Agency 
(DTRA) reviewed issues related by a private physician and 
determined that the internal dose of 0.2 rem to the pancreas 
did not warrant revision.

4.  In April 2007, DTRA provided an external gamma dose 
estimate of 18 rem and an external neutron dose of 2.0 rem.

5.  The medical evidence demonstrates that diabetes mellitus 
is not attributable to reported levels of exposure to 
ionizing radiation in service.

6.  Diabetes mellitus was not manifest during service or 
within one year of separation.


CONCLUSION OF LAW

Diabetes mellitus, claimed as residual of radiation exposure, 
was not incurred in or aggravated by active service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

The instant claim dates to 1994, long before the enactment of 
the VCAA.  In April 1997, the Veteran was asked to submit 
information concerning his exposure to ionizing radiation.  
He was also told that he should submit medical evidence of 
the disability he believed was a result of radiation 
exposure.

A November 1998 letter asked the Veteran for additional 
information on previously identified private providers.

A May 2001 letter explained the VCAA.  The evidence of record 
was listed and the Veteran was told how VA would assist him 
in obtaining other relevant evidence.  This letter also 
discussed the evidence necessary to substantiate a claim for 
service connection.

In August 2004 the Veteran was advised that VA had requested 
a new reconstructed radiation dose estimate.  

An additional August 2004 letter asked the Veteran to submit 
any other evidence or information he thought might support 
his claim.  The various types of evidence that might help 
substantiate his claim were discussed.  The Veteran was 
advised of the status of his claim.  He was told how VA would 
assist him in obtaining additional relevant evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Dose estimates were requested 
and obtained from the appropriate government agency.  The 
requisite opinions were obtained from the Director, 
Compensation and Pension Service.  The Veteran has been 
afforded the opportunity to testify before the undersigned.  
Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the Veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, the Veteran asserts that he has diabetes 
mellitus that is related to his exposure to ionizing 
radiation during service.  Dose estimates have been obtained, 
and the appeal has been forwarded to the Undersecretary for 
Benefits for an opinion regarding whether the Veteran's 
diabetes is related to such exposure.  The opinion rendered 
by that office was not supportive of the Veteran's claim.  
For the reasons stated, a VA medical examination is not 
warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The record reflects that the Veteran was a participant in 
Operation HARDTACK I, which was a series of 35 atmospheric 
nuclear tests held in the Pacific Ocean from April 1958 to 
August 1958.  Service records indicate an accumulative dose 
of gamma radiation of .00910 during that period.

Service treatment records indicate that a fasting blood sugar 
in October 1957 was normal.  On diving examination in May 
1959, urinalysis was negative for sugar.  On discharge 
examination in August 1960 urinalysis was negative for sugar.  

A March 1988 private medical records indicates that the 
Veteran was seen for a recheck of his diabetes.  

In October 1998, the Defense Special Weapons Agency reviewed 
the evidence pertaining to Operation HARDTACK I and the 
Veteran's statements.  It provided an external dose estimate 
of 1.8 rem, noting an upper bound of 2.0 rem, based on the 
Veteran's film badge and reconstruction of his stated 
activities.  It provided an internal dose estimate of 0.2 
rem, based on descending fallout and resuspended fallout.  

An October 1999 statement by a VA attending physician 
reflects the Veteran's report of participation in Operation 
HARDTACK and exposure to high levels of radiation.  The 
Veteran also reported that he had been diagnosed with 
diabetes in 1962 or 1963, and denied family history of the 
disease.  The physician indicated that while he was not aware 
of a definitive causal link between radiation exposure and 
diabetes (and its complications), the time line and exposure 
as described by the Veteran suggested that they might indeed 
be linked.  

In December 1999, the Veterans Benefits Administration Chief 
Public Health and Environmental Hazards Officer reviewed the 
Veteran's records and provided an opinion regarding the 
etiology of his claimed disabilities.  She stated that the 
Defense Special Weapons Agency had estimated the Veteran's 
external gamma exposure as 1.8 with an upper bound of 2.0 rem 
and internal 50-year committed effective dose equivalent of 
0.2 rem.  She noted that damage to the pancreas, brain, skin, 
and immune system other than neoplastic transformation, if 
caused by radiation, would be an example of a deterministic 
effect.  She indicated that deterministic changes generally 
were considered to have a threshold, and that the probability 
of causing harm in most healthy individuals at doses of less 
than 10 rem as the result of deterministic effects was close 
to zero (based on a 1995 Institute of Medicine Report).  She 
stated that usually, a threshold dose on the order of 
hundreds of thousands of rads must be exceeded for the 
deterministic effect to be expressed.  She concluded that it 
was unlikely that the Veteran's diabetes mellitus could be 
attributed to exposure to ionizing radiation in service.

In May 2001, the Veteran submitted an April 2001 statement 
from A.D.K., M.D., Ph.D.  The Board notes that Dr. K. 
identified himself as a Diplomat, Radiation Oncology, 
American College of Radiology.  Dr. K. challenged the 
Veteran's dose exposure estimates proffered as irrelevant and 
not representing his true exposure.  He also stated that the 
estimates ignored the unusual and detailed particulars of the 
event which showed an entirely different picture leading to a 
manyfold increase in external and internal doses.  He refuted 
the dose estimate of 1.8 to 2.0 rem and indicated that such 
ignored the particulars of the case and was probably off by  
many orders of magnitude.  He reviewed the facts of the case 
as related to him by the Veteran, to include the Veteran's 
report that he jumped onto a barge to recover instruments 
before the vessel sank, and that he was contaminated to such 
a level that decontamination took more than four hours.  He 
pointed out that no attempt was made to measure radioactivity 
on the Veteran's clothing or to measure his internal intake 
by blood or urine tests.  He indicated that no serial samples 
of the aerosol and suspended radioactive particulates at the 
sea level were provided to refute the assertion that the 
Veteran was indeed severely irradiated, probably many 
thousands of times higher than estimates.  He asserted that 
the Veteran was exposed to an uncontrolled and unmeasured 
toxic amount of external irradiation and internal radiation, 
resulting in an overall susceptibility to intercurrent 
illness and depletion of the uniquely limited number of beta 
cells responsible for synthesis of insulin in the pancreas.  
He explained that radiated cells do not necessarily display 
their damage unless forced to enter cell division and that 
when forced to divide, no cells survive.  Thus, as damaged 
cells drop off, remaining cells were unable to repopulate the 
islets of Langerhans in the pancreas with sufficient beta 
cells, and the Veteran eventually became diabetic.  

The RO subsequently requested that the Defense Threat 
Reduction Agency (DTRA, formerly the Defense Special Weapons 
Agency) readdress the radiological dose estimate for the 
Veteran in light of the medical opinion provided by Dr. K.  
In October 2001, DTRA noted that the primary issue raised by 
Dr. K. was that the Veteran must have been exposed to near-
lethal levels of radiation because he jumped onto a sinking 
vessel and helped recover instruments for approximately 10 
minutes before it sank, and that he was found to be 
contaminated to such a level that it could not be measured 
with a Geiger counter.  DTRA indicated that despite Dr. K.'s 
suggestion to the contrary, the Veteran's dose reconstruction 
took into account all of the information provided by the 
Veteran, despite the absence of corroborating evidence in the 
scientific records.  Thus, DTRA stated that the use of the 
highest intensity encountered during the post-shot surveys 
high sided the Veteran's dose estimate.  Because the 
Veteran's dose was directly proportional to the radiation 
intensity in the vicinity of the barge (regardless of whether 
the source was from the underlying sea water, an aerosol mist 
in the air, or from contaminants deposited on the weather 
deck of the barge), the external dose could not be 
arbitrarily greater that that derivable from the survey data, 
and there was no basis for assuming that the external dose 
could be many thousands of times higher than estimates.  

With respect to the internal dose estimate, DTRA noted that 
such dose was calculated using the available intensity 
reading of 5R/hr and assumed that some portion of that 
intensity was due to particulates suspended in the air and 
subsequently inhaled by the Veteran.  Additionally, the 
internal dose calculation took into account the shot-specific 
radiochemistry and used the latest available metabolic models 
for all the involved radionuclides to determine the internal 
dose to a particular organ.  DTRA concluded that even if one 
assumed that the entire radiation intensity reported was due 
to suspended contaminants mixed with a seawater aerosol, the 
total internal dose to the Veteran's pancreas, the total 
internal dose to his pancreas from all sources still would 
not exceed 0.2 rem.  Finally, DTRA indicated that the dose 
levels suggested by Dr. K. would certainly have resulted in 
directly observable effects within a short time after 
exposure and subsequent admission to a medical facility for 
extended treatment, and that such indications were not noted 
in the service records.  In conclusion, DTRA stated that 
while it was clear that the Veteran was exposed to a unique 
source of radiation, the internal dose of 0.2 rem to the 
pancreas did consider the specifics of the at exposure 
scenario and did not warrant revision.

In May 2002, the Veterans Benefits Administration Chief 
Public Health and Environmental Hazards Officer reviewed the 
procedural history of the Veteran's claim.  She noted that 
DTRA had stated that the internal dose of 0.2 rem to the 
pancreas did not warrant revision.  She pointed out that DTRA 
is the Federal agency mandated to provide radiation dose 
estimates for Veterans who were participants in atmospheric 
nuclear weapons tests.  She concluded that, because DTRA had 
determined that a revision in the dose estimate was not 
warranted, that an additional medical opinion was also not 
warranted.  She indicated that it continued to be her opinion 
that it was unlikely that the Veteran's diabetes, diabetic 
retinopathy, memory lapses, and boils could be attributed to 
exposure to ionizing radiation in service.

In April 2007, DTRA responded to VA's request for a new dose 
estimate based upon revised methodology.  It noted that the 
reported doses were based on worst-case parameters and 
assumptions, not all of which the Veteran may have 
encountered.  It indicated that the Veteran's input had been 
carefully reviewed to ensure that no activities in his 
exposure scenario would result in a higher dose than that 
generated via the current methodology.  It concluded that the 
external gamma dose was not more than 18 rem and the external 
neutron dose not more than 2 rem.

In August 2008 the Veterans Benefits Administration Chief 
Public Health and Environmental Hazards Officer again 
reviewed the Veteran's case.  He noted that DTRA had 
indicated that the doses of ionizing radiation that the 
Veteran could have received during his participation in 
Operation HARDTACK was an external gamma dose of 18 rem and 
an external neutron dose of 2 rem.  He indicated that there 
was no documentation of a statistically significant radiation 
response associated with diabetes in the peer-reviewed 
literature.  He stated that while tissue destruction of 
endocrine organs by ionizing radiation was possible, ablative 
doses for other endocrine organs (thyroid, adrenals, 
pituitary) were in the order of 45-60 Gy (fractionated) to 
produce such effects within five years.  He pointed out that 
the Veteran received at most 0.2 Gy.  He cited various 
sources and studies for the premise that there was no basis 
for a finding of diabetes associated with radiation exposure.  
He also cited to a study of atomic bomb survivors in which a 
significant dose response was found for heart disease, 
stroke, respiratory disease, and digestive disease.  He cited 
another study of the incidence of data for 19 non-malignant 
disorders and found statistically significant positive dose 
response relationships for four (thyroid disease, chronic 
liver disease and cirrhosis, uterine myoma, and myocardial 
infarction in persons under 40 at the time of exposure) but 
could not detect statistically significant relationships for 
the others on the list; he noted that diabetes was not even 
on the list.  In summary, he stated that there was no 
evidence at all linking diabetes mellitus with radiation 
exposure even in the population group (atomic bomb survivors) 
most likely to demonstrate a dose response.  He addressed Dr. 
K.'s letter, noting his statement that the very short latency 
between exposure and diagnosis increased the likelihood that 
the disease was caused by exposure.  He stated that, in point 
of fact, radiation damage to organs increased with time and 
the latency for most cancers was inversely related to dose.  
He concluded that the very short time period between 
radiation exposure and the appearance of the Veteran's 
diabetes made it even more likely that some other factor or 
set of factors was responsible for the condition.  He 
concluded that it was unlikely that the Veteran's diabetes 
mellitus could be attributed to ionizing radiation exposure 
while in service.

In August 2008 the Director, Compensation and Pension Service 
also concluded that there was no reasonable possibility that 
the Veteran's diabetes mellitus was the result of his 
exposure to ionizing radiation in service.

Analysis

Initially, the Board notes that there is no proof of diabetes 
mellitus during service or within one year of separation.

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2008).

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
Veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).

On the other hand, the Veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2008).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).

A third basis to establish direct service connection.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the claim must be denied.  Although the 
Veteran participated in a radiation-risk activity, the 
evidence does not show that he is currently diagnosed with 
one of the diseases specific to radiation-exposed Veterans 
(which essentially includes various cancers).  The instant 
claim focuses on diabetes mellitus, which is not included in 
the medical conditions listed in 38 C.F.R. § 3.309(d).  This 
fact alone is sufficient to deny the claim based on the 
provisions of 38 C.F.R. § 3.309.

Turning next to the provisions of 38 C.F.R. § 3.311, the 
Board notes that the Veteran was exposed to ionizing 
radiation as a result of participating in Operation HARDTACK 
I.  Moreover, the Board has previously accepted the record as 
demonstrating that diabetes is a radiogenic disease, based on 
the April 2001 letter by Dr. K.  

However, VA obtained dose estimates and referred the claims 
to the Under Secretary for Benefits, who forwarded the claim 
for review to the Under Secretary of Health for a medical 
opinion.  This procedure was accomplished on three separate 
occasions, and all three opinions were unfavorable to the 
Veteran.

The Chief Public Health and Environmental Hazards Officer 
indicated in December 1999 that damage to the brain, skin, 
and immune system other than neoplastic transformation, if 
caused by radiation would be an example of a deterministic 
effect.  She noted that a threshold dose on the order of 
hundreds of thousands of rads must be exceeded for the 
deterministic effect to be expressed, and concluded that it 
was unlikely that the Veteran's diabetes mellitus could be 
attributed to exposure to ionizing radiation in service.  In 
May 2002, she indicated that it continued to be her opinion 
that it was unlikely that diabetes mellitus could be 
attributed to exposure to ionizing radiation in service.  In 
August 2008 a new Chief Public Health and Environmental 
Hazards Officer also concluded that it was unlikely that the 
Veteran's diabetes could be attributed to ionizing radiation 
exposure in service.

Although the VA physician's October 1999 statement suggests 
the possibility that the Veteran's diabetes might have some 
basis in radiation exposure, he gave no reasons or bases for 
his speculation, and his statements were not based on 
knowledge of the Veteran's radiation dose estimate from the 
Army Dosimetry Center.  The Board additionally notes that 
such statements do not appear to be based on sound scientific 
evidence, such as observations, findings, or conclusions that 
are statically and epidemiologically valid, or consistent 
with current medical knowledge regarding the effects of 
ionizing radiation.  A mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Moreover, Dr. K.'s April 2001 statement also supports the 
Veteran's claim.  However, the August 2008 opinion by the 
Chief Public Health and Environmental Hazards Officer 
definitively stated that there was no support in the peer-
reviewed literature supporting his theory.  He also disputed 
Dr. K.'s assertion that the very short latency between 
exposure and diagnosis supported the Veteran's claim was 
incorrect.  He noted, rather, that radiation damage to organs 
actually increased over time.

While the Veteran strongly believes that there is a 
relationship between his occupational exposure to ionizing 
radiation in service and his diabetes mellitus, he is not 
competent as a lay person to provide an opinion on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  In summary, the 
Board finds that the question of whether the Veteran's 
confirmed radiation exposure has a causal link to his 
diabetes mellitus to be beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Moreover, service 
connection may not be predicated on lay assertions of medical 
causation.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


